TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED AUGUST 18, 2015



                                       NO. 03-14-00066-CV


                   Jacob Robert Allen and Karra Trichele Allen, Appellants

                                                  v.

                                    Rickie Lee Allen, Appellee




          APPEAL FROM COUNTY COURT AT LAW OF BURNET COUNTY
              BEFORE JUSTICES PURYEAR, GOODWIN, AND FIELD
                 AFFIRMED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment signed by the trial court on November 18, 2013. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s judgment. Therefore, the Court affirms the trial court’s judgment. The

appellants shall pay all costs relating to this appeal, both in this Court and the court below.